          Case 1:19-cr-00486-ER Document 124 Filed 06/21/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 21, 2021

By E-Mail
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re:     United States v. Donald Blakstad, S2 19 Cr. 486 (ER)

Dear Judge Ramos:

        The Government respectfully files this letter concerning the admissibility of testimony by
Paul Hinton of the Brattle Group, who has prepared summary slides concerning voluminous
financial records in this matter. The defense has raised the prospect of a Daubert hearing
concerning Mr. Hinton’s anticipated testimony, but the Government is not seeking to offer Mr.
Hinton as an expert witness. Rather, the Mr. Hinton is being offered as a summary witness under
Rule 1006 of the Federal Rules of Evidence, and this Court and other courts in this District have
allowed the admission of such testimony. A Daubert hearing is unnecessary because Mr. Hinton
is being called as a summary witness and thus does not need to be qualified as an expert.

   A. Factual Background

        The Government’s evidence in this case includes voluminous financial records, including
records from bank accounts, brokerage accounts, and credit card accounts. A review of those
accounts reveals financial flows that are relevant to both the charged insider trading and investment
fraud charges in this case. With respect to the insider trading charges, the financial records show,
among other things, Blakstad transferring money from Midcontinental Petroleum accounts to
others to engage in trading on his behalf, Blakstad receiving the profits of that trading into
Midcontinental Petroleum bank accounts, and Blakstad then spending down those profits. With
respect to the investment fraud charges, the financial records show, among other things, investor
money being deposited into Midcontinental Petroleum accounts, and Blakstad then spending down
those investor funds.

       These financial flows are clear on the face of the underlying records, and would be
comprehensible to a layperson examining the records. Indeed, many of the core financial
documents are monthly checking account statements from Bank of America, in a format that would
be familiar to any person with a bank checking account. However, the relevant financial records
and transactions in this case are voluminous, and the funds at issue are often transferred between
multiple accounts before ultimately being spent.
           Case 1:19-cr-00486-ER Document 124 Filed 06/21/21 Page 2 of 4

 Hon. Edgardo Ramos                                                                            Page 2
 June 21, 2021



        As the Government voluntarily disclosed to the defendant in an April 26, 2021 letter, the
Government intends to call Mr. Hinton as a summary witnesses concerning voluminous financial
records. The Government’s letter stated that although Mr. Hinton’s testimony “is most accurately
classified as summary testimony rather than expert testimony, the Government makes this
disclosure out of an abundance of caution, pursuant to Federal Rule of Criminal Procedure
16(a)(1)(G), that it is prepared to qualify [Hinton as an expert] under Federal Rule of Evidence
702 in the event that it is deemed necessary to do so.” The letter enclosed a curriculum vitae for
Hinton, and stated that “[w]e anticipate that Hinton will testify about a tracing analysis that he will
perform and summary charts depicting the use of proceeds of the insider trading scheme and the
investment fraud scheme alleged in the Indictment.”1

       The Government also advised the defense by letter on April 30, 2016 that “[w]e do not
expect that Mr. Hinton will offer any expert opinion.”

   B. Applicable Law

        Rule 1006 of the Federal Rules of Evidence allow a party to “use a summary, chart, or
calculation to prove the content of voluminous writings, recordings, or photographs that cannot
be conveniently examined in court.” The Rule further provides that the proponent of the
summary chart “must make the originals or duplicates available for examination or copying, or
both, by other parties at a reasonable time and place.” The Second Circuit “has long approved
the use of charts in complex trials, and has allowed the jury to have the charts in the jury room
during its deliberations, so long as the judge properly instructs the jury that it is not to consider
the charts as evidence.” United States v. Casamento, 887 F.2d 1141, 1151 (2d Cir. 1989).

        “The Federal Rules of Evidence allow the admission of fact testimony so long as the
witness has personal knowledge, while opinion testimony can be presented by either a lay or
expert witness.” United States v. Cuti, 720 F.3d 453, 457–58 (2d Cir. 2013) (internal citations
omitted). Under Rule 701 of the Federal Rules of Evidence, a witness may testify in the form of
a conclusion or opinion that is a) rationally based on the perception of the witness, b) helpful to a
clear understanding of the witness' [s] testimony or the determination of a fact in issue, and c)
not based on scientific, technical, or other specialized knowledge ....” Fed. R. Evid. 701. “Lay
opinion under Rule 701 must be limited to opinions that “result[ ] from a process of reasoning
familiar in everyday life.” Cuti, 720 F.3d at 457–58 (quoting Fed. R. Evid. 701 advisory
committee's note, 2000 amend.).



       1
          The Federal Rules of Criminal Procedure require the Government to provide a
defendant in criminal case with “a written summary of any testimony that the government
intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during its case-in-
chief at trial.” Fed. R. Crim. P. 16(a)(1)(G). By contrast, the Federal Rules of Civil Procedure
require expert disclosures to include a written report containing, among other things, “a complete
statement of all opinions the witness will express and the basis and reasons for them.”
          Case 1:19-cr-00486-ER Document 124 Filed 06/21/21 Page 3 of 4

 Hon. Edgardo Ramos                                                                         Page 3
 June 21, 2021


        “Rule 701 ‘does not distinguish between expert and lay witnesses, but rather between
expert and lay testimony.’” Disability Advocs., Inc. v. Paterson, O3 Cv. 3209 (NGG) (MDG),
2008 WL 5378365, at *14–15 (E.D.N.Y. Dec. 22, 2008) (quoting Fed. R. Evid. 701, Advisory
Committee Note (2000)). “The Second Circuit has held that a witness's specialized knowledge
does not preclude the witness from testifying under Rule 701, provided that the testimony was
rooted in personal perception, regardless of whether the witness could have testified on other
matters as an expert.” Id.; see also United States v. Rigas, 490 F.3d 208, 224 (2d Cir.2007)
(former company accountant may testify as lay witness about company's books, including effects
of allegedly fraudulent debt reclassifications on company's relationship with other business
entities, because testimony was based on witness's observations during twenty months as a
company employee). “[A] court must focus on the ‘reasoning process’ by which a witness
reached his proffered opinion,” and lay opinion testimony must be “informed by reasoning
processes familiar to the average person in everyday life rather than by scientific, technical, or
other specialized knowledge .” United States v. Garcia, 413 F.3d 201 (2d Cir.2005).

         Federal Rule of Evidence 702 provides that “[a] witness who is qualified as an expert by
knowledge, skill, experience, training, or education may testify in the form of an opinion or
otherwise if: (a) the expert's scientific, technical, or other specialized knowledge will help the
trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is based
on sufficient facts or data; (c) the testimony is the product of reliable principles and methods; and
(d) the expert has reliably applied the principles and methods to the facts of the case.” Rule 702
requires “more than subjective belief or unsupported speculation.” Daubert v. Merrell Dow
Pharm., Inc., 509 U.S. 579, 590 (1993). Under Daubert, a court functions as a “gatekeeper” that
reviews the reliability and relevance of an expert's technical, specialized knowledge. Restivo v.
Hessemann, 846 F.3d 547, 575–76 (2d Cir. 2017). “[A] trial judge should exclude expert
testimony if it is speculative or conjectural or based on assumptions that are so unrealistic and
contradictory as to suggest bad faith or to be in essence an apples and oranges comparison.”
Restivo, 846 F.3d 547 at 577 (quotation marks omitted).

   C. Discussion

         Mr. Hinton’s testimony is properly characterized as summary testimony rather than expert
testimony, as his testimony will consist of summarizing the contents of voluminous bank records,
and applying straightforward mathematical calculations based on the financial transactions
included in those records. Specifically, Mr. Hinton’s summary charts will illustrate certain inflows
into relevant accounts, and then show what debits in those accounts immediately follow those
inflows. Financial outflows that immediately follow a given financial inflow are deemed “traced”
to the inflow. For example, if an account has a starting balance of $10, and $100 is then deposited
into the account, followed by a $50 debit, then the $50 debit is “traced” to the $100 inflow. This
is known as a “last in, first out” (“LIFO”) analysis. The application of this simple LIFO principle
is not based on scientific, technical, or other specialized knowledge, but is rather the sort of
“reasoning familiar in everyday life” that lay persons understand. The Government does not
anticipate seeking to elicit testimony from Mr. Hinton on accounting rules or methods, or to opine
on the relative merits of various approaches to tracing. Rather, we anticipate that Mr. Hinton will
          Case 1:19-cr-00486-ER Document 124 Filed 06/21/21 Page 4 of 4

 Hon. Edgardo Ramos                                                                         Page 4
 June 21, 2021


testify that he was instructed to apply the “last in, first out” approach to trace funds, and that he
applied that approach to summarize financial flows found in voluminous records.

        The Second Circuit has approved of layperson fact testimony concerning the application
of straightforward and transparent financial calculations and assumptions. In United States v. Cuti,
720 F.3d 453 (2d Cir. 2013), the court upheld the admission of accountants’ testimony concerning
how they would apply accounting standards under various situations as appropriate fact testimony.
The court held that this was appropriate fact testimony because, among other reasons, the
“reasoning process that the witnesses employed in answering the hypotheticals was
straightforward and transparent to the jurors, who could readily discern whether the responses
given were reliable.” Id. at 458. The court held in the alternative that this testimony was
admissible as lay opinion under Federal Rule of Evidence 701. That reasoning applies with equal
force here: Mr. Hinton’s simple and intuitively understandable LIFO analysis does not require any
sort of specialized, technical knowledge. Moreover, a number of courts in this District (including
this Court) have permitted summary witnesses to testify about financial tracing. See, e.g., United
States v. Moseley, 16 Cr. 79 (ER) (permitting financial analyst to perform tracing analysis of fraud
proceeds as summary witness); United States v. Margulies, 17 Cr. 638 (JSR) (August 2019
securities and wire fraud trial); United States v. Galanis, 16 Cr. 371 (RA) (May/June 2018
securities fraud trial); United State v. Bergstein, 16 Cr. 746 (PKC) (permitting Paul Hinton to
testify about tracing analysis as summary witness). Thus, a Daubert hearing is unnecessary
because Mr. Hinton is being called as a summary witness and does not need to be qualified as an
expert.

        In the alternative, should the Court deem it necessary, the Government is prepared to offer
Mr. Hinton as an expert in financial tracing under Rule 702. Mr. Hinton has a wealth of experience
in financial tracing and analysis and is more than qualified to testify as an expert on this subject
(although the Government does not believe such a qualification is necessary here), and the
Government provided notice to the defense of Mr. Hinton’s anticipated testimony nearly two
months ago in an abundance of caution.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                         By:     /s/
                                               Edward A. Imperatore / Jared Lenow
                                               Assistant United States Attorneys
                                               (212) 637-2327 / 1068


CC:    Eugene Iredale, Esq. (by email)
